TAFT, Circuit Judge
(concurring). I concur in the foregoing opinion, and only wish to add that negligence of the sheriff resulting in 1he escape of Boalen, which made the duty of the United States as a government to apprehend and punish him more onerous in a pecuniary way, was a breach of the bond, and a pecuniary injury to the United States, 1'or which they may recover damages. The last count in the declaration is for $1,000 expended in Boalen’s recapture after his escape from the sheriff’s custody, and that, even if there is no oilier averment of recoverable damages, as to which no opinion will be expressed, is sufficient to make the declaration good.